             Case 6:21-bk-02296-KSJ         Doc 9    Filed 05/28/21     Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

                                               ) CASE NO. 6:21-bk-02296-KSJ
In re:                                         )
Khaoula Bouhlal and                            )
Samir Elmaraghi                                ) CHAPTER 7
Debtors.                                       )
                                               )
                                               )
                                               )
                                               )
                                               )

         NATIONSTAR MORTGAGE LLC d/b/a MR. COOPER’S NOTICE OF
 DEBTOR’S REQUEST FOR FORBEARANCE EXTENSION DUE TO THE COVID-19
                           PANDEMIC


       Now comes Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper (“Creditor”), by and

through undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request for

mortgage payment forbearance based upon a material financial hardship caused by the COVID-19

pandemic.

       The Debtor recently contacted Creditor requesting a forbearance extension of nine (9)

months and has elected to not tender mortgage payments to Creditor that would come due on the

mortgage starting 10/01/20 through 06/01/21. Creditor holds a secured interest in real property

commonly known as 2409 E. Marks Street Orlando, FL 32803.Creditor, at this time, does not

waive any rights to collect the payments that come due during the forbearance period. If the Debtor

desires to modify the length of the forebearance period or make arrangements to care for the

forbearance period arrears, Creditor asks that the Debtor or Counsel for the Debtor make those

requests through undersigned counsel.

       Per the request, Debtor will resume Mortgage payments beginning 07/01/21 and will be

required to cure the delinquency created by the forbearance period (hereinafter “forbearance
             Case 6:21-bk-02296-KSJ          Doc 9     Filed 05/28/21     Page 2 of 3



arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor

fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek

relief from the automatic stay upon expiration of the forbearance period.



                                               McCalla Raymer Leibert Pierce, LLC
                                               /s/ Neisi I. Garcia Ramirez
                                               /ss/ NEISI I. GARCIA RAMIREZ
                                               Agent for Creditor
                                               110 S.E. 6th Street, Suite 2400
                                               Ft. Lauderdale, FL 33301
                                               Phone: 954-332-9426
                                               Fax: 954-332-9426
                                               Email: Neisi.garciaramirez@mccalla.com
             Case 6:21-bk-02296-KSJ       Doc 9    Filed 05/28/21    Page 3 of 3




                               CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for

Forbearance was served on May 28, 2021 upon the Debtor (s) Khaoula Bouhlal and Samir

Elmaraghi at 2409 E. Marks Street Orlando, FL 32803, and upon all other interested parties vie

electronic service.

                                            By:       /s/Neisi I. Garcia Ramirez
                                                      /ss/ NEISI I. GARCIA RAMIREZ



Paulette Hamilton
Law Office of Paulette Hamilton, P.A.
6965 Piazza Grande Avenue
Suite 215
Orlando, FL 32835

Trustee
Emerson C Noble
Post Office Box 622798
Oviedo, FL 32762-2798

U.S. Trustee
United States Trustee - ORL7/13
Office of the United States Trustee
George C Young Federal Building
400 West Washington Street, Suite 1100
Orlando, FL 32801
